Case 1:21-cv-10718-JGD Document 9-9 Filed 06/30/21 Page 1 of 6

TROY WALL ASSOCIATES

ATTORNEYS AND COUNSELLORS AT LAW
A PROFESSIONAL ASSOCIATION OF INDIVIDUAL PRACTITIONERS*

90 ROUTE 6A, SANDWICH; MASSACHUSETTS 02563
TELEPHONE: (508) 888-5700

ROBERT S, TROY
est@troywallassociates: com

 

BRIAN J. wit
bjw@troywallassociates.com
August 19, 2019

Scott W. Nickerson, Clerk
Barnstable Superior Court
Civil Clerk’s Office _
P.O. Box 425

Barnstable, MA 02630

Re: Robert D. Emmeluth. Trustee v. Mashpee Zoning Board of Appeals
Docket No. BACV2012-579

Consolidated With
Matthew Haney. Trustee, et.al. v. Mashpee Zoning Board of Appeals

Docket No. 1972CV00012
Dear Mr. Nickerson:

‘Please find enclosed for filing and docketing a Joint Status Report
regarding the above-referenced consolidated actions.

Thank you for your assistance with this matter.
Very truly yours,

| Ppa

Brian J. Wall

Enclosure
Ce: ‘Clients
Kathleen Connolly, Esq.

 

"BACH ATTORNEY IN THIS OFFICE IS AN INDEPENDENT PRACTITIONER WHO IS NOT RESPONSIBLE FOR
THE PRACTICE OR THR LIARTITY OF ANY OTHER ATTORNIFV IN THE OETICE
Case 1:21-cv-10718-JGD Document 9-9 Filed 06/30/21 Page 2 of 6

COMMONWEALTH OF MASSACHUSETTS

BARNSTABLE, SS.

 

ROBERT D. EMMELUTH, TRUSTEE
of the GOOSEBERRY ISLAND TRUST,
Plaintiff,

V.

JONATHAN D. FURBUSH, WILLIAM A.

BLAISEDELL, RONALD S. BONVIE,
DOMINGO K. DeBARROS, RICHARD
JODKA, JUDITH M. HORTON, AND
JAMES REIFFARTH as they are Members
of the MASHPEE ZONING BOARD OF
APPEALS, and THE MASHPEE ZONING
BOARD OF APPEALS,

Defendants.

 

Nee eee eee ee es ee ee ee es ee ee

SUPERIOR COURT
No. BACV2013-579

JOINT STATUS REPORT

CONSOLIDATED WITH

COMMONWEALTH OF MASSACHUSETTS

BARNSTABLE, SS.

 

MATTHEW HANEY, TRUSTEE OF THE
GOOSEBERRY ISLAND TRUST AND
MATTHEW HANEY, TRUSTEE OF THE
SN TRUST,

Plaintiffs

Vv.

JONATHAN FURBUSH, WILLIAM A.
BLAISEDELL, SCOTT GOLDSTEIN,
NORMAN J. GOULD, BRADFORD H.

eee Nee Ne ee Ne ee ee ee a ee SL’

SUPERIOR COURT
No. 1972CV00012
Case 1:21-cv-10718-JGD Document 9-9 Filed 06/30/21 Page 3 of 6

PITTSLEY, and SHARON SANGELEER, )
as they are the MASHPEE ZONING BOARD)
OF APPEALS, and the MASHPEE ZONING)
ZONING BOARD OF APPEALS, )
Defendants, )

)

 

Now come parties in the above-entitled matter, the Plaintiff, Gooseberry Island
Trust (“Trust”), and the Defendant, the Mashpee Zoning Board of Appeals (“Board”), and
respectfully submit this status report.

These consolidated actions are appeals of decisions by the Board denying the
Trust’s application for variances from three provisions of the Mashpee Zoning Bylaw that
are necessary to make Gooseberry Island, and island owned by the Trust, eligible for a
building permit.

On March 15, 2019, the Court issued an Order, at the Parties’ request, staying the
cases until further Order of the Court.

The Order was entered because the ability of the Trust to construct a house on the
island is, in addition to obtaining the zoning variances that are the subject of this appeal,
related to the outcomes in two other pending civil actions.

The first action is a Land Court case involving a title dispute over a strip of land on
the mainland across from the island. The Trust’s ownership of the land is necessary to its
bridge project as the land will serve as a location for the mainland end of a proposed bridge

to the island. The title dispute was tried before the Land Court and the matter is currently

under advisement.
Case 1:21-cv-10718-JGD Document 9-9 Filed 06/30/21 Page 4 of 6

The second action is a M.G.L. c. 30A appeal of a decision of the Department of

Environmental Protection.

(Matthew Haney, Trustee of Gooseberry Island Trust v.

Department of Environmental Protection. et_al, Barnstable Superior Court Docket No.

1772CV00340). The Superior Court issued a decision on August 1, 2019. The decision

was adverse to the Trust as it affirmed the DEP’s denial superseding order of conditions

rejecting the bridge proposal. The Trust is currently considering its options, including an

appeal.

It is in the interests of the parties that these zoning appeals remain stayed until the

title dispute action and the DEP appeal are fully resolved.

Dated: August 19, 2019

Respectfully submitted,
The Plaintiff,
Gooseberry Island Trust,
By its Attorney,

Brian J. Wall

BBO No. 560063
Troy Wall Associates
90 Route 6A
Sandwich, MA 02563

(508) 888-5700
biw@trovwallassociates.com

 
Case 1:21-cv-10718-JGD Document 9-9 Filed 06/30/21 Page 5 of 6

The Defendant,
Mashpee Zoning Board of Appeals,

By its Attorney,

thorn Crm 400)

Kathleen Connolly, Esq. ~

Louison, Costello, Condon & Pfaff LLP
101 Summer Street, FL 4

Boston, MA 02110

617-439-0305

617-307-5051 (direct) ~
kconnolly@Ilccplaw.com
/ Case 1:21-cv-10718-JGD Document 9-9 Filed 06/30/21 Page 6 of 6

 

CLERK'S NOTICE

DOCKET NUMBER

1372CV00579

Trial Court of Massachusetts
The Superior Court

 

 

CASE NAME:

Robert D. Emmeluth Trustee of The Gooseberry Island Trust vs.
Town of Mashpee Zoning Board of Appeals et al

Scott W. Nickerson, Clerk of Court
Barnstable County

 

Kathleen E Connolly, Esa.
Louison, Costello, Condon & Pfaff LLP
101 Summer St
Boston, MA 02110

 

COURT NAME & ADDRESS
Barnstable County Superior Court
3195 Main Street
Barnstable, MA 02630

 

referenced docket:

Case stayed until Nov. 1, 2018.

Judge: Perrino, Thomas J

You are hereby notified that on 03/22/2018 the following entry was made on the above

Endorsement on Motion to continue / reschedule an event and Extend Stay of Proceedings (#11.0): ALLOWED

 

 

 

03/22/2018 Thomas J Perrino

DATE ISSUED | ASSOCIATE JUSTICE/ ASSISTANT CLERK

SESSION PHONE#

(508)375-6684

 

Date/Time Printed; 03-22-2018 13:42:05

SCV016_X1\ 08/2014

 
